TO BE PUBLISHED


                  ,$ixpremE Courf of
                                       2005-SC-0776-KB
                                                                                             v

INQUIRY COMMISSION                                                         COMPLAINANT



V.                                     IN SUPREME COURT
                                      KBA Nos. 13353 & 12613



KENNETH EUGENE RYLEE, JR.                                                   RESPONDENT
KBA NO. 85636


                          ORDER OF TEMPORARY SUSPENSION


        Kenneth Eugene Rylee, Jr., whose bar roster address is 111 Park Place,

Covington, Kentucky 41011, has been charged with engaging in organized crime,

criminal syndicate, a class B felony, and theft by extortion over $300, a class D felony .

We agree with the Inquiry Commission that there is probable cause to believe, pursuant

to SCR 3 .165(1)(b), that the conduct of Rylee poses a substantial threat of harm to his

clients or to the public at large .

        In addition, Rylee has been charged in Woodford District Court, case No. 05-M-

00028, with two counts of criminal solicitation in violation of KRS 506.030, class A

misdemeanors .

       It is therefore ORDERED that Kenneth Eugene Rylee, Jr., be and is hereby

temporarily suspended from the practice of law in the Commonwealth of Kentucky until

further order of this Court .

       It is further ORDERED that :
          1)     Within 20 days from the date of the entry of the order of suspension,

Rylee shall notify all clients in writing of his inability to continue to represent them, and

shall furnish copies of the letters of notice to the Director of the Kentucky Bar

Association .

          2)     Pursuant to SCR 3 .165(6), Rylee shall immediately, to the extent

reasonably possible, cancel and cease any advertising activities in which he is

engaged .

          3)     The temporary suspension of Rylee shall be effective with the entry of this

order and shall continue in effect until such time as the merits of this disciplinary

proceeding can be finally determined by this Court in accordance with SCR 3 .370 or

SCR 3 .480, or until such time as Rylee can show good cause why the order of

temporary suspension should be amended or dissolved .

          4)    Rylee shall pay all costs of these proceedings for which execution may

issue .

          All concur

          ENTERED : November 23, 2005 .
COUNSEL FOR COMPLAINANT:

Linda Gosnell
Chief Bar Counsel

Greg Munson
Office of Bar Counsel
Kentucky Bar Association
514 West Main Street
Frankfort, KY 40601


COUNSEL FOR RESPONDENT :

Gardner L. Turner
Sturgill, Turner & Truitt
155 East Main Street
Lexington, KY 40507

Harry P . Hellings, Jr.
214 E . Fourth Street
Covington, KY 41011

Kenneth E . Rylee, Jr .
111 Park Place
Covington, KY 41011